DETAILED ACTION
Claims 1, 21, 33-39, 41 and 42 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 21, 33-39, 41 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable in view of the closest prior art, Scheimann, Prevost, and Cantrell. The prior art teaches the method of processing thin stillage in an ethanol refining operation, comprising: treating the thin stillage upstream of a concentration or evaporation step with an aid comprising an anionic flocculant, thereby forming a treated thin stillage; separating the oil layer from solids or water of the treated thin stillage ; and recovering the oil; wherein the aid does not include an emulsifying agent. The prior art separately teaches applying a pressure to a treated thin stillage at a temperature of 220 °F or 230F; centrifuging a treated thin stillage to form an oil layer and an emulsion layer. It would not have been obvious to one skilled in the art to combine the applying of a pressure at an elevated temperature and centrifuging with the anionic flocculant of Scheimann because the desired separation occurs without the use of additional steps. It would not have been obvious to make the process of Scheimann more complicated without any known benefit the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/17/2022